Title: From Thomas Jefferson to Lucy Jefferson Lewis, 19 April 1808
From: Jefferson, Thomas
To: Lewis, Lucy Jefferson


                  
                     My dear Sister 
                     
                     Washington Apr. 19. 08.
                  
                  Your letter from Monteagle, written the day before you left it was the first intimation I recieved of your having ever had a thought of leaving our part of the country, I felt it with deep sensibility. The times in which I have happened to live, and a zeal not to be wanting to them, have kept me through life in a state of separation from my dearest connections, and now that the prospect of returning to domestic enjoiment presents itself as near at hand, I shall find that time and chance have removed most of them beyond my reach. in point of happiness nothing can fill the place of our natural affections. I do not wonder that you determined to go with your children. tho’ late the time of life, and long the journey for you, I feel too powerfully myself the force of parental love to consider any pain so great as that of a separation from our children. I learn from you with great pleasure that your situation will be comfortable, and that you will carry with you the means of deriving advantage from the rich lands of Cumberland. I do not set it down as impossible that I should see you there. I have never ceased to wish to descend the Ohio & Missisipi to New Orleans. and when I shall have put my home in order, I shall have leisure, and so far I have health also, to amuse myself in seeing what I have not yet seen. but be this as it may, in all situations of life, my dear sister, I shall retain for you the liveliest feelings of affection, feelings of which absence & incessant occupations have too much suppressed the expression, but which have never ceased to warm my heart, & will still be cherished to it’s latest hour by the recollections of our early life. present me affectionately to Colo. Lewis and all your children, and accept for yourself, my dear sister, assurances of the constant & tender attachment of 
                  Your affectionate brother.
                  
                     Th: Jefferson 
                     
                  
               